Case 3:17-cv-01104-VLB Document 82-138 Filed 05/15/19 Page 1 of 3




                Exhibit 138
             Case 3:17-cv-01104-VLB Document 82-138 Filed 05/15/19 Page 2 of 3
                                                      Tuesday, November 13, 2018 at 7:39:19 AM Paciﬁc Standard Time

Subject: Re: Conﬁden*al UWC inves*ga*on
Date: Wednesday, March 9, 2016 at 9:57:17 AM Paciﬁc Standard Time
From: Susan Byrne <susan.byrne@yale.edu>
To:      Miriam Berkman <mberkman900@gmail.com>
Dear Miriam,
That is ﬁne, and I'll see you there on Friday at 1:30.
Yours,
Sue

From: Miriam Berkman <mberkman900@gmail.com>
Date: Wednesday, March 9, 2016 at 9:54 AM
To: Susan Byrne <susan.byrne@yale.edu>
Subject: Re: Conﬁden*al UWC inves*ga*on

Dear Profession Byrne,

Thanks so much for your response. I am sorry for my delay in geWng back to you. I can meet you anywhere that is
private and convenient for you. I suggest the oﬃces of the UWC, at 55 Whitney Ave., 2nd ﬂoor. Please let me
know if that is OK.

Sincerely,
Miriam Berkman

On Mon, Mar 7, 2016 at 2:40 PM, Susan Byrne <susan.byrne@yale.edu> wrote:
 Dear Miriam,
 In the interest of improving the climate in the department, I would be happy to once again give you the
 informa*on. Friday at 1:30 works well for me, and if you let me know where to meet you, I will be there.
 Yours,
 Sue

  Susan Byrne
  Associate Professor of Spanish and Renaissance Studies
  Department of Spanish and Portuguese
  Yale University
  h]p://suebyrne.com
  ------      -----

  From: Miriam Berkman <mberkman900@gmail.com>
  Date: Monday, March 7, 2016 at 1:10 PM
  To: Susan Byrne <susan.byrne@yale.edu>
  Subject: Conﬁden*al UWC inves*ga*on

  Dear Professor Byrne,

  I am the impar*al fact ﬁnder appointed by the Yale University-wide Commi]ee on Sexual Misconduct to
  inves*gate a complaint against Prof. Roberto Gonzalez-Echevarria. I am contac*ng you because I believe you
  may have informa*on relevant to the inves*ga*on and I would like to ﬁnd a *me to talk with you about what
  you may know. I am aware that you may have spoken with others about issues related to the Department of
  Spanish and Portuguese Languages and Literature and I apologize if my request for an interview seems
  duplica*ve or burdensome. I can only clarify that this is an important inves*ga*on focused speciﬁcally on sexual
  misconduct. I want to reassure you that the UWC process is conﬁden*al and I will not use your name without
  your permission.


                                                                                                        P5776Page 1 of 2
         Case 3:17-cv-01104-VLB Document 82-138 Filed 05/15/19 Page 3 of 3



The following are some *mes that I am available to meet with you:
Thurs. Mar. 10 any*me before 1 pm
Fri. Mar. 11 between 1:30 and 3 pm
Mon. Mar. 14 before 10 am or between 12 and 2 pm

Please let me know if any of those *mes is possible for you and if not, what would be a more convenient *me. If
you have any ques*ons about my role or the UWC process that you want to talk about before we meet, you can
email me back or call me at 203-668-4338. Thanks in advance for your coopera*on.

Sincerely,
Miriam Berkman
Impar*al Fact Finder




                                                                                                     P5777Page 2 of 2
